Case 3:17-cv-01104-VLB Document 82-15 Filed 05/15/19 Page 1 of 2




                  Exhibit 16
             Case 3:17-cv-01104-VLB Document 82-15 Filed 05/15/19 Page 2 of 2
                                                 Sunday, September 17, 2017 at 6:43:29 AM Paciﬁc Daylight Time


Subject: Materials submiWed
Date: Thursday, April 16, 2015 at 1:40:49 PM Paciﬁc Daylight Time
From: Rolena Adorno <rolena.adorno@yale.edu>
To:      Susan Byrne <susan.byrne@yale.edu>
Good anernoon, Sue.

As I menaoned to you, I have dispatched the materials you submiWed to me on April 14 (your cv, research
summary, and suggesaons for external reviewers) to our FAS Division of Humaniaes Director, Professor Amy
Hungerford, as directed. Amy has acknowledged receipt.

Thank you, as well, for the paper copies of those pieces.

Many regards,

Rolena




                                    INITIAL DISCOVERY PROTOCOLS                                            Page 7 of 28
                                                                                                       P154
